443 F.2d 1174
Vivian CALHOUN et al., Appellants,v.Ed S. COOK et al., Appellees.
No. 29605.
United States Court of Appeals, Fifth Circuit.
June 10, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
Howard Moore, Jr., Peter E. Rindskopf, Atlanta, Ga., Jack Greenberg, Norman J. Chachkin, New York City, E. E. Moore, Jr., Atlanta, Ga., for appellants.
Henry L. Bowden, Arthur K. Bolton, A. C. Latimer, John C. Pennington, Atlanta, Ga., E. Freeman Leveritt, Heard & Leverett, Elberton, Ga., for appellees.
Before WISDOM, THORNBERRY and CLARK, Circuit Judges.

BY THE COURT:

1
The judgment of the district court as it relates to student assignment is vacated and the cause is remanded with directions that the district court require the School Board forthwith to institute and implement a student assignment plan that complies with the principles established in Swann v. Charlotte-Mecklenburg Board of Education, 402 U. S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971) insofar as they relate to the issues presented in this case, including, but not limited to, the provisions of that opinion relative to a majority to minority pupil transfer option providing for free transportation and space availability to the transferring student.


2
The district court shall require the School Board to file semi-annual reports during the school year similar to those required in United States v. Hinds County School Board, 433 F.2d 611, 618-619 (5th Cir. 1970).


3
Vacated and remanded with directions.